Exhibit 10.8
Execution Version
TRADEMARK SECURITY AGREEMENT
          This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
May 18, 2011 is entered into between MONEYGRAM INTERNATIONAL, INC., a Delaware
corporation (“Grantor”), and BANK OF AMERICA, N.A., as Collateral Agent for the
benefit of the Secured Parties (the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Grantor has entered into that certain Credit Agreement dated as of
even date herewith by and among MoneyGram International, Inc. (“Holdco”), the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Security Agreement of even
date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Security Agreement”) with the Collateral
Agent, for the benefit of the Secured Parties, pursuant to which Grantor has
granted to the Collateral Agent a security interest in substantially all the
assets of Grantor, including all right, title and interest of Grantor in, to and
under all now owned and hereafter acquired Trademarks, together with the
goodwill of the business symbolized by Grantor’s Trademarks, and all proceeds
thereof, to secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether presently
existing or hereafter created or acquired:

  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark,





--------------------------------------------------------------------------------



 



      including, without limitation, any registered and pending Trademark
referred to in Schedule 1 annexed hereto, or (b) injury to the goodwill
associated with any Trademark.

     The security interests are granted in furtherance, and not in limitation,
of the security interests granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.
     This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
     The Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in the foregoing paragraph. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to
be duly executed by its duly authorized officer thereunto as of the date first
written above.

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer     

Acknowledged:

            BANK OF AMERICA, N.A., as Collateral
Agent for the benefit of the Secured Parties
      By:   /s/ Adam Cady         Name:   Adam Cady        Title:   Managing
Director     

[Signature Page to Trademark Security Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE 1
TRADEMARKS/TRADEMARKS PENDING:

                                          App/Reg     Trademark   Owner  
Country   Status   Number   App/Reg. Date
ACH COMMERCE, LLC
  MoneyGram International, Inc.   U.S. Fed.   Registered   3903072     1/11/2011
AGENTCONNECT
  MoneyGram International, Inc.   U.S. Fed.   Registered   3269281     7/24/2007
DELTA
  MoneyGram International, Inc.   U.S. Fed.   Registered   1886302     3/28/1995
DELTA
  MoneyGram International, Inc.   U.S. Fed.   Registered   1827301     3/22/1994
DELTA NETWORK
  MoneyGram International, Inc.   U.S. Fed.   Registered   2162480     6/2/1998
DELTA T3
  MoneyGram International, Inc.   U.S. Fed.   Registered   2933965     3/15/2005
DELTAWORKS
  MoneyGram International, Inc.   U.S. Fed.   Registered   2616732     9/10/2002
DESIGN ONLY
  MoneyGram International, Inc.   U.S. Fed.   Pending, ITU   78/838663    
3/16/2006
DESIGN ONLY+
  MoneyGram International, Inc.   U.S. Fed.   Registered   2554866     4/2/2002
DOLLARPAY
  MoneyGram International, Inc.   U.S. Fed.   Registered   2673305     1/7/2003
FLASH ACCESS
  MoneyGram International, Inc.   U.S. Fed.   Registered   2624661     9/24/2002
FLASH PAY
  MoneyGram International, Inc.   U.S. Fed.   Registered   1964531     3/26/1996
FORMFREE
  MoneyGram International, Inc.   U.S. Fed.   Registered   3352492    
12/11/2007
HELPING PEOPLE AND BUSINESSES BY DELIVERING AFFORDABLE, RELIABLE AND CONVENIENT
FINANCIAL SERVICES
  MoneyGram International, Inc.   U.S. Fed.   Registered   3148063     9/26/2006
MONEYGRAM
  MoneyGram International, Inc.   U.S. Fed.   Registered   2127954     1/13/1998
MONEYGRAM
  MoneyGram International, Inc.   U.S. Fed.   Registered   3367799     1/15/2008
MONEYGRAM INTERNATIONAL
  MoneyGram International, Inc.   U.S. Fed.   Registered   3261937     7/10/2007
MONEYGRAM INTERNATIONAL & DESIGN
  MoneyGram International, Inc.   U.S. Fed.   Registered   3261998     7/10/2007
MONEYGRAM REWARDS
  MoneyGram International, Inc.   U.S. Fed.   Pending, ITU   77/340868    
11/30/2007
MONEYSAFE.
MONEYFAST. MONEYGRAM.
  MoneyGram International, Inc.   U.S. Fed.   Registered   3063763     2/28/2006





--------------------------------------------------------------------------------



 



                                          App/Reg     Trademark   Owner  
Country   Status   Number   App/Reg. Date
PAYBYSUITE
  MoneyGram International, Inc.   U.S. Fed.   Registered     3276899    
8/7/2007
POWERED BY MONEYGRAM WEB SERVICES & DEVICE
  MoneyGram International, Inc.   U.S. Fed.   Pending, ITU     78/542638    
1/5/2005
PRIMELINK
  MoneyGram International, Inc.   U.S. Fed.   Registered     2678114    
1/21/2003
PRIMELINK
  MoneyGram International, Inc.   U.S. Fed.   Registered     2707241    
4/15/2003
PRIMELINK PLUS & DESIGN
  MoneyGram International, Inc.   U.S. Fed.   Registered     2864883    
7/20/2004
PRIMELINKPLUS
  MoneyGram International, Inc.   U.S. Fed.   Registered     2541717    
12/2/2008
PRIMELINKPLUS & DESIGN
  MoneyGram International, Inc.   U.S. Fed.   Registered     2853565    
6/15/2005
TRAVELERS EXPRESS
  MoneyGram International, Inc.   U.S. Fed.   Registered     1138919    
8/19/1980
TRAVELERS EXPRESS & DESIGN
  MoneyGram International, Inc.   U.S. Fed.   Registered     1592313    
4/17/1990
PRIMELINKPLUS
  MoneyGram International, Inc.   U.S. Fed.   Registered     3541717    
12/02/2008
THE POWER TO CHANGE THE WAY YOU SEND MONEY
  MoneyGram International, Inc.   U.S. Fed   Registered     3716068    
11/24/2009
MONEYGRAM REWARDS
  MoneyGram International, Inc.   U.S. Fed   Registered     3517922    
10/14/2008
THE POWER IS IN YOUR HANDS
  MoneyGram International, Inc.   U.S. Fed   Registered     3562059    
01/13/2009
PARKINGBRIDGE
  MoneyGram International, Inc.   U.S. Fed   Registered     3422602    
05/06/2008
PROPERTYBRIDGE
  MoneyGram International, Inc.   U.S. Fed   Registered     3422601    
05/06/2008
PROPERTYBRIDGE
  MoneyGram International, Inc.   U.S. Fed   Registered     3422600    
05/06/2008
MATCHTRAC
  MoneyGram International, Inc. +   U.S. Fed.   Registered     3353319    
12/11/2007
PAYMENT STATION
  MoneyGram International, Inc. +   U.S. Fed.   Registered     3506418    
12/16/2004
CHOICE IS IN YOUR HANDS
  MoneyGram International, Inc.   U.S. Fed.   Pending     77/897,295    
12/18/2009
MONEYGRAM XPRESS
  MoneyGram International, Inc.   U.S. Fed.   Pending     85/273,666    
3/22/2011

 

+   Due to error in US PTO assignment branch filing, record owner shows as
MoneyGram Payment Solutions, Inc. A corrective filing is in process.

